Citation Nr: 1824689	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to educational assistance benefits under the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1991 and from January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative determination by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York, which notified the Appellant that the requested VA educational assistance benefit under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had already been exhausted.  During the appeal, jurisdiction transferred to the Regional Office in Boston, Massachusetts.

The Appellant and Veteran testified at a December 2014 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

Prior to October 1, 2013, the Veteran and a dependent combined to use more than 48 months of combined DEA benefits and Post-9/11 benefits.


CONCLUSION OF LAW

The maximum aggregate period for which educational assistance benefits may be received has been reached and entitlement to educational assistance may not be revived.  Pub. L. No. 112-154, 126 Stat. 1188; 38 U.S.C. § 3695 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Education Benefits

i.  Applicable Law
The Veteran was eligible for education benefits under the Survivors' and Dependents' Educational Assistance program (DEA benefits) and the Post-9/11 GI Bill (Post-9/11 benefits).

Individuals eligible for Post-9/11 benefits are entitled to a maximum of 36 months of educational assistance, and may transfer their benefits.  See 38 U.S.C § 3312(a); 38 C.F.R. § 21.9550.

Individuals eligible for DEA benefits are entitled to a maximum of 45 months of educational assistance.   38 U.S.C § 3511(a)(1)(A).  

Prior to October 1, 2013, individuals eligible for both DEA benefits and Post-9/11 benefits were entitled to a maximum of 48 months of combined benefits.  However, a change in law that took effect October 1, 2013 allows individuals eligible for both benefits to be entitled to a maximum of 81 months of benefits, if they had not already utilized the 48 months they were eligible for.  See Pub. L. No. 112-154, 126 Stat. 1188; see also 38 U.S.C. § 3695.  If the combined 48 months were used prior to October 1, 2013, the change in law shall not revive entitlement to either benefit, and thus the individual is not be eligible for the new combined maximum of 81 months.  See Pub. L. No. 112-154, 126 Stat. 1188.

ii.  Analysis
In the present case, the Appellant seeks Post-9/11 benefits the Veteran sought to transfer to her.  Upon review of the record, the Board finds the benefits sought have been exhausted and thus not available to the Appellant.

The Veteran testified at the December 2014 hearing that he applied for Post-9/11 benefits in 2010 and that he informed VA that he had previously received DEA benefits.  In February 2010, VA provided the Veteran with a Certificate of Eligibility that he was eligible for 36 months of benefits.

The Veteran and appellant were informed by VA and Department of Defense (DOD) that the Veteran, and subsequently his step-daughters, were eligible for 36 months of benefits.  See, e.g., July 8, 2010 letter from DOD (approving transfer of benefits to Appellant and her sister of 18 months each).

The Appellant's sister utilized 15 months and 24 days of the 18 months of benefits she was provided.  The Veteran applied to have the remaining 2 months and 6 days transferred to the Appellant.  VA confirmed the transfer and that the Appellant's allocation of 20 months and 6 days of benefits.  See July 11, 2012 letter.

The appellant subsequently applied to use these benefits and was informed that the Veteran and her sister exhausted the available benefits.  See June 17, 2013 letter.  The Veteran was also informed that he is no longer entitled to Post-9/11 benefits as they have been exhausted effective June 11, 2013.  See June 12, 2013 letter.

The June 2013 letter confirms the use of 35 months and 22 days of benefits and that his non-appellant step-daughter had used 15 months and 24 days of Post-9/11 benefits.  The combined use of these benefits exceeds 48 months, therefore the benefits are exhausted.  Furthermore, the benefits were exhausted prior to October 1, 2013, so the Veteran is not eligible for additional benefits.  See Pub. L. No. 112-154, 126 Stat. 1188.  Therefore entitlement to Post-9/11 benefits for the Appellant is not warranted.

The Board notes that the Appellant does not contend VA over-counted benefits and therefore the maximum of 48 months has not been reached.  Instead, the Appellant contends that had VA and DOD correctly informed the Veteran as to the amount of benefits he was eligible for, the Veteran would have split the approximately 12 months of benefits between the Appellant and her sister appropriately, and the Appellant would have had approximately six months of benefits to use in the autumn of 2013, when she began university.  Moreover, if she had six months of benefits in the autumn of 2013, the combined 48 month maximum would not have been reached by October 2013 and the Veteran would have been eligible for additional months of benefits, which would have been given to the Appellant.

Here, the Board has no legal basis to grant an additional benefit that is not authorized by law.

In essence, and as requested at hearing, the Appellant seeks equitable relief .  Although 38 U.S.C. § 503 allows the Secretary of Veterans Affairs to grant equitable relief, such power has not been delegated to the Board by the Secretary.  38 C.F.R. § 2.7.

Therefore, the Appellant's request for equitable relief will be considered by an appropriate official and a decision on her motion for equitable relief will be provided separately.  See 38 C.F.R. § 2.7.


ORDER

Entitlement to educational assistance benefits under the Post-9/11 GI Bill is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


